Citation Nr: 0327197	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran's active military service extended from May 1943 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the appellant's claim for 
service connection for the veteran's cause of death.


REMAND

An April 1953 VA hospital report refers to an Armed Forces 
Institute of Pathology (AFIP) report indicating that a skin 
tumor removed from the veteran in service was a malignant 
melanoma.  A recently removed nodule on the anterior chest 
wall was found on pathological report to be a metastatic 
carcinoma of the lymph node of the left infraclavicular 
region.  VA reports of hospitalization in August 1960 and 
April 1961 indicate no recurrence of his malignancy.  An 
April 1966 VA examination noted that there was evidence of 
recurrence or metastasis of his melanoma for the last 12 
years.

In November 1999, the veteran called the VA clinic with a 
complaint of bright red blood in his urine.  Cystoscopy in 
December 1999 showed a mass at the bladder neck.  
Transurethral resection of the tumor was done in February 
2000 and he was subsequently diagnosed with metastatic 
bladder cancer with lung and liver lesions.  Chemotherapy was 
attempted with poor results.  He died at the VA hospital in 
April 2000.  His final hospital summary noted his diagnosis 
as transitional cell carcinoma.  The cause of death as listed 
on the death certificate was transitional cell carcinoma of 
the bladder.  The interval between onset and death was noted 
on the death certificate as "months."  There was no 
autopsy.  At his death, the veteran was service connected for 
a history of malignant melanoma of the back, rated 10 percent 
disabling.  

In June 2000, the appellant, the veteran's spouse, filed a 
claim for service connection for the cause of the veteran's 
death, claiming that his death was related to his skin 
condition in service.  She also claimed that the veteran had 
been treated continuously at the VA hospital in Puerto Rico 
following his discharge from the service until 1997 and that 
these records were never obtained or considered.  Although 
she did not indicate, the Board assumes she was referring to 
the VA Medical Center in San Juan, Puerto Rico, which is the 
only VA hospital (as opposed to an outpatient clinic) in 
Puerto Rico.  These records should be obtained and associated 
with the claims file.  VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, until it concludes that the records do 
not exist, or any such additional request would be futile.  
38 C.F.R. § 3.159(c)(2) (2002).

In August 2003, the veteran's representative submitted copies 
from a medical dictionary in support of the argument that the 
veteran's service-connected disability was similar to his 
fatal transitional cell carcinoma.  It was argued that a fair 
determination of the appellant's claim could not be made 
without a medical opinion on this question.  The Board 
agrees.  The claims file and any additional records should be 
forwarded to a physician for an opinion on whether there is 
any link between the veteran's service-connected malignant 
melanoma and his fatal condition, diagnosed as transitional 
cell carcinoma.

The Board also observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.

2.  The RO should obtain all records of 
the veteran's treatment from the VA 
Medical Center in San Juan, Puerto Rico, 
from 1966 to 1997 and associate these 
records with the claims file.

3.  The RO should arrange for the 
veteran's medical records to be reviewed 
by an appropriate VA medical specialist.  
The physician should be asked to review 
the service medical records and the post 
service medical reports, and render an 
opinion on the following question:

Is it at least as likely as not that 
the veteran's fatal transitional 
cell carcinoma was related to either 
his service connected malignant 
melanoma or his active service?

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death.  This 
should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
May 2003 supplemental statement of the 
case.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


